Title: From Thomas Jefferson to C. W. F. Dumas, 29 March 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Mar. 29. 1788

I have now to acknolege the receipt of your favors of the 14th. 18th. and 23d. inst. I would have preferred doing it in person, but the season and the desire of seeing what I have not yet seen invite me to take the route of the Rhine. I shall leave this place tomorrow morning and probably not reach Paris till the latter end of April. In the moment we were to have conferred on the subject of paying the arrears due to you, a letter of the 20th. of Feb. from the board of treasury was received forbidding the application of money to any purpose (except our current salaries) till June interest should be actually in hand. Being by this letter tied up from giving an order in your favor, I return you the letter you had written Mr. Jay on the supposition that the order for your arrears was given. It has been suggested however that if you could receive bonds of the loan, you could make them answer your purpose, and the Commissioners say this would in no wise interfere with the views of the Treasury board nor the provision for the June interest. I have therefore recommended to them in writing to give you bonds to the amount of your balance if you chuse to take them rather than to wait. I wish th[is] may answer your purpose. I remember that in the conversation which I had the honor of having with you the evening I was at the Hague, you said that your enemies had endeavoured to have [it] believed that Congress would abandon you and withdraw your appointments. An enemy generally sais and believes what he wishes, and your enemies particularly are not those who are most in the councils of Congress, nor the best qualified to tell what Congress will do. From the evidence you have received of their approbation, and from their well known steadiness and justice, you might be assured of a continuance of their favour were they to continue under their present form. Nor do I see any thing in the new government which threatens us with less [firm]ness.  The Senate who will make and remove their foreign officers must from it’s constitution be a wise and steady body. Nor would a new government begin it’s administration by discarding old servants; servants who have put all to the risque, and when the risque was great to obtain that freedom and security under which themselves will be what they shall be. Upon the whole, my dear Sir, tranquillize yourself and your family upon this subject. All the evidence which exists as yet authorizes you to do this, nor can I foresee any cause of disquiet in future. That none may arise, that yourself and family may enjoy health, happiness and the continued approbation of those by whom you wish most to be approved is the sincere wish of him who has the honour to be with sentiments of sincere esteem & attachm[ent] Sir Your most obedient & most humble servant,

Th: Jefferson

